Citation Nr: 1819741	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-35 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post scaphoid fracture of the left wrist prior to June 19, 2009 and on and after October 1, 2009.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1996 to August 1999.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, but was most recently certified to the Board by the Columbia, South Carolina RO.  In the November 2007 rating decision, in pertinent part, the RO granted service connection for status post scaphoid fracture of the left wrist and assigned a 10 percent disability rating, effective June 6, 2006.  

In a September 2009 rating decision, the RO granted a 100 percent rating from June 19, 2009 to July 21, 2009 based on surgical or other treatment necessitating convalescence.  In a June 2010 rating decision, the RO extended this 100 percent rating period to September 30, 2009.  Accordingly, the issue of entitlement to an increased rating for the Veteran's service-connected left wrist disability during that period when the 100 percent rating was in effect is no longer before the Board.  The discussion in this document is for those times when the temporary total rating was not assigned.  Nothing herein should be taken as affecting that period.  

This appeal was previously remanded by the Board in March 2015, May 2016, and May 2017 for further development.  It has been returned to the Board for further review.  

In its March 2015 decision, the Board found that the issue of entitlement to a TDIU is also on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA will grant a total disability rating when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Veteran's combined disability rating is 10 percent from June 6, 2006 to June 18, 2009 and on and after October 1, 2009.  His status post scaphoid fracture of the left wrist is rated 10 percent disabling and his residuals of a right scaphoid fracture and left wrist scar have noncompensable ratings.  The criteria for consideration of a schedular TDIU are not met.

If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16 (a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225  (1993). 

The Veteran was afforded two VA examinations of his left wrist in May 2017.  The latter of the two examiners found that the Veteran "would have significant difficulty in performing a physically demanding job."  The examiner also found that "[s]edentary employment would not be affected" by the Veteran's disabilities, but added that the Veteran's "self reported education level does not align with a non-physically demanding job."  Thus, there is evidence that suggests he may be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. 38 C.F.R. § 4.16 (b).  A remand for referral to consider an extraschedular TDIU is warranted.

Because the Director of the Compensation Service's consideration of an extraschedular TDIU will necessarily involve consideration of the functional impact of the Veteran's service-connected left wrist disability, the increased rating claim is inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating it until the TDIU claim has been resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director of the Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16 (b).

2.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




